internal_revenue_service number release date index number -------------------------- ------------------------------------ ------------------ ----------------------------- -------------- ------------------------------- in re ------------------ ---------------------------------- ----------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc it a plr-105512-07 date date ---------------- ------------------ -------------------------- ------------------------------------- ------------------------------------- ------------------- -------------------- legend taxpayer taxpayer’s id related_party qi eat a llc b llc c llc dollar_figured dollar_figuree dollar_figuref replacement_property -------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------- ----------------------------------------------------------- ---------------------------------------------- ------------------ ----------------- ----------------- ------------------------------------------------------------------------ plr-105512-07 relinquished_property replacement_property relinquished_property dear ------------------------ ------------------------------------------------------ ----------------------------- ------------------------------ this letter responds to your ruling_request submitted on behalf of taxpayer by letter dated date as to whether nonrecognition treatment under sec_1031 of the internal_revenue_code would apply to its transfers of real properties in multi-party exchanges involving a related_party and a qualified_intermediary statement of facts we rely on the facts and conditions set forth in taxpayer’s submissions dated date and date taxpayer and related_party are related_persons within the meaning of sec_1031 taxpayer transferred its properties relinquished_property and relinquished_property and acquired replacement_property and replacement_property in two separate transactions in the first transaction taxpayer wished to exchange relinquished_property for replacement_property which was owned by a party unrelated to taxpayer through a reverse_like-kind_exchange taxpayer represents that relinquished_property is like-kind to replacement_property within the meaning of sec_1031 and sec_1_1031_a_-1 to facilitate this exchange taxpayer entered into the following transactions pursuant to a qualified exchange accommodation arrangement qeaa set forth in revproc_2000_37 2000_2_cb_308 as modified by revproc_2004_51 c b taxpayer loaned dollar_figured to eat to purchase replacement_property eat purchased replacement_property for dollar_figured from the unrelated party the unrelated party transferred replacement_property to a llc which is a wholly-owned single-member limited_liability_company of eat taxpayer transferred relinquished_property to related_party for relinquished_property 1’s fair_market_value dollar_figuree related_party transferred dollar_figuree to qi which is an affiliate of eat and qi transferred replacement_property by transferring a llc which owned replacement_property to taxpayer eat functioned as an exchange accommodation titleholder qi is a qualified_intermediary described in sec_1_1031_k_-1 and not a disqualified_person with respect to taxpayer within the meaning of sec_1_1031_k_-1 because a llc is a disregarded_entity for federal tax purposes a transfer of a llc is treated as a transfer of the assets of a llc plr-105512-07 the value of relinquished_property was lower than the value of replacement_property accordingly taxpayer sold other like-kind properties through qi to other unrelated parties to cover the difference between dollar_figured and dollar_figuree qi then repaid the dollar_figured loan from taxpayer that was used by eat to purchase replacement_property in the second transaction taxpayer wished to exchange relinquished_property for replacement_property which was owned by an unrelated party through a like-kind_exchange taxpayer represents that relinquished_property is like-kind to replacement_property within the meaning of sec_1031 and sec_1_1031_a_-1 taxpayer entered into the following transactions taxpayer transferred relinquished_property to related_party by transferring b llc and c llc both single-member limited_liability companies that jointly owned relinquished_property related_party paid the fair_market_value of relinquished_property in the amount of dollar_figuref to qi qi used dollar_figuref to acquire replacement_property from a party unrelated to taxpayer and qi transferred replacement_property to taxpayer after the above-transactions taxpayer held replacement_property and replacement_property and related_party held relinquished_property and relinquished_property related_party intends to dispose_of relinquished_property and relinquished_property within two years of the receipts law and analysis applicable_requirements for deferral under sec_1031 sec_1031 was initially promulgated to avoid taxing gains that were mere paper profits ie the taxpayer had realized nothing tangible and to tax them seriously interfered with normal business adjustments revenue act of sec_112 sec_1031 generally provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like-kind which is to be held either for productive use in a trade_or_business or for investment in arranging the like-kind_exchange sec_1_1031_k_-1 allows taxpayers to use a qualified_intermediary to facilitate a like-kind_exchange a taxpayer’s transfer of relinquished_property to a qualified_intermediary and subsequent receipt of like-kind replacement_property from the qualified_intermediary is treated as an exchange with the qualified_intermediary sec_1031 was subsequently enacted to accord nonrecognition treatment only to exchanges and conversions where a taxpayer can be viewed as merely continuing his investment if a related_party exchange is followed shortly thereafter by a plr-105512-07 disposition of the property the related parties have in effect cashed out of the investment and the original exchange would not be accorded nonrecognition treatment see h_r rep no pincite reprinted in u s c c a n sec_1031 sets forth special rules for exchanges between related_persons sec_1031 provides that if a taxpayer exchanges property with a related_person nonrecognition treatment applies to the taxpayer in accordance with sec_1031 without regard to sec_1031 with respect to the exchange and within two years of the date of the last transfer either the taxpayer or the related_person disposes of the property received in the exchange then there is no nonrecognition_of_gain_or_loss in the exchange in other words the gain_or_loss that was deferred under sec_1031 must be recognized as of the date of the disposition of the property received in the exchange sec_1031 provides that certain dispositions will not be taken into account for purposes of sec_1031 these include any disposition after the earlier of the death of the taxpayer or the death of the related_person in a compulsory or involuntary_conversion within the meaning of sec_1033 if the exchange occurred before the threat or imminence of such conversion or with respect to which it is established to the satisfaction of the secretary that neither the exchange nor such disposition had as one of its principal purposes the avoidance of federal_income_tax sec_1031 provides that sec_1031 shall not apply to any exchange that is part of a transaction or series of transactions structured to avoid the purposes of sec_1031 thus if a transaction is set up to avoid the restrictions of sec_1031 sec_1031 operates to prevent nonrecognition of the gain_or_loss in the exchange both the ways_and_means_committee report and the senate_finance_committee print describe the policy concern that led to the enactment of sec_1031 because a like-kind_exchange results in the substitution of the basis of the exchanged property for the property received related parties have engaged in like-kind_exchanges of high basis property for low basis property in anticipation of the sale of the low basis property in order to reduce or avoid the recognition of gain on the subsequent sale basis shifting also can be used to accelerate a loss on retained property the committee believes that if a related_party exchange is followed shortly thereafter by a disposition of the property the related parties have in effect ‘cashed out’ of the investment and the original exchange should not be accorded nonrecognition treatment nonrecognition will not be accorded to any exchange which is part of a transaction or series of transactions structured to avoid the purposes of the related_party rules for example if a taxpayer pursuant to a prearranged plan plr-105512-07 transfers property to an unrelated party who then exchanges the property with a party related to the taxpayer within years of the previous transfer in a transaction otherwise qualifying under sec_1031 the related_party will not be entitled to nonrecognition treatment under sec_1031 h_r rep no pincite reprinted in u s c c a n the parking transaction under revproc_2000_37 revproc_2000_37 sets forth a safe_harbor for acquiring replacement_property under a qeaa sometimes referred to as a parking transaction to facilitate reverse like-kind_exchanges as provided in this safe_harbor the service will not challenge either the qualification of property as either replacement or relinquished_property as defined in sec_1_1031_k_-1 or the treatment of the exchange accommodation titleholder as the beneficial_owner of such property for federal_income_tax purposes if the property is held in a qeaa as defined in section dollar_figure of revproc_2000_37 application and analysis in the present case related party’s disposal of relinquished_property and relinquished_property within two years of their acquisition will not trigger taxable gains pursuant to sec_1031 taxpayer and related_party did not exchange properties either directly or through qi taxpayer transferred relinquished_property and relinquished_property to related_party through qi who also purchased replacement_property and replacement_property from unrelated parties for taxpayer taxpayer’s transfer of relinquished_property and relinquished_property to qi and subsequent receipt of like-kind replacement_property and replacement_property from qi is treated as an exchange with qi who is not related to taxpayer sec_1_1031_k_-1 in addition sec_1031 will not apply to prevent nonrecognition of the gain_or_loss in the exchange taxpayer did not transfer relinquished_property and relinquished_property to related_party as part of a transaction or series of transactions structured to avoid the purposes of sec_1031 the related parties in this case did not exchange high basis properties for low basis properties in anticipation of the sale of the low basis properties only taxpayer held properties before the exchanges and continued its investments after the exchange related_party did not hold properties before the exchange and purchased relinquished_property and relinquished_property for cash accordingly related party’s proposed disposal of relinquished_property and relinquished_property within two years of the acquisitions will not result in a cashing out of any investments or shifting of bases between taxpayer and related_party plr-105512-07 under the given facts and representations sec_1031 will not apply to trigger ruling recognition of any gain realized when taxpayer purchases replacement_property and replacement_property from unrelated parties via eat or qi taxpayer sells relinquished_property and relinquished_property to related_party for cash consideration received by qi and related_party disposes of relinquished_property and relinquished_property within two years of the acquisitions disclaimers treatment of the transaction under any other provisions of the internal_revenue_code and the income_tax regulations that may be applicable or under any other general principles of federal income_taxation neither is any opinion expressed as to the tax treatment of any conditions existing at the time of nor effects resulting from the transaction that are not specifically covered by the above ruling except as provided above no opinion is expressed as to the federal tax this ruling assumes that eat is eligible to serve as exchange accommodation titleholder within the meaning of revproc_2000_37 qi is eligible to serve as qualified_intermediary in this transaction within the meaning of sec_1 k - g taxpayer and related_party are related_persons within the meaning of sec_1031 the transactions satisfy the requirements for deferred exchanges set forth in sec_1_1031_k_-1 and the first transaction satisfies the safe_harbor for reverse exchanges set forth in revproc_2000_37 while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination no opinion is expressed as to whether the accommodators used in this transaction are disqualified persons as defined in sec_1_1031_k_-1 as that would constitute essentially a factual determination this ruling is directed only to taxpayer sec_6110 k provides that it may not be cited as precedent pursuant to the power_of_attorney submitted by taxpayer a copy of this letter will be sent to taxpayer’s authorized representatives sincerely ______________________________ william a jackson branch chief branch office of associate chief_counsel income_tax and accounting
